Title: To George Washington from William B. Magruder, 13 October 1795
From: Magruder, William B.
To: Washington, George


          
            Sir,
            Post Office at Georgetown [D.C.] Octo: 13th 1795.
          
          On seeing Mr McRae’s Letter to you of this Date, I made search for the Letters he mentions—but I am sorry to inform you, they are not in this Office. In Order to expedite the Dispatch of the Mail, it has been the Practice for some Time past, to put the Georgetown & City of Washington Letters, into a Bag by themselves. It is only at the Letters in this Bag that we look at this Office; & I have every Reason to believe there were none for you in the One we received this Morning; for there is no Entry on the Books of the Office here of any Letters having been received this Day, from Alexandria. I think it very probable that your Letters have been forwarded from Alexandria in the Bag intended for Baltimore, & that they will be returned to this Place by the next Mail. I am, Sir, respectfully, Yr most obedt Servt
          
            W. B. Magruder
          
         